STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0524
VERSUS

JACOB FAY LUKE, SR. AUGUST 2, 2022
In Re: Jacob Fay Luke, Sr, applying for supervisory writs,

32nd Judicial District Court, Parish of Terrebonne,
Nos. 794927/928/929/930, 795699, 805338 & 814515.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT DENIED. This court is a court of review. Relator has
not pointed to any specific ruling of the district court for
consideration nor does he indicate the district court has failed
to act on any pending motion.

MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

asad

DEPUTY CLERK OF COURT
FOR THE COURT